*664In our opinion, under all the circumstances, the exercise of a sound discretion and the interests of justice require that plaintiffs be allowed to serve the proposed supplemental complaint and bill of particulars upon the conditions stated (cf. Poplar v. Bourjois, Inc., 298 N. Y. 62, 67; Wagner v. Mittendorf, 232 N. Y. 481; Matter of Dickerson v. Essex County, 2 A D 2d 516, 519-520; Brewster v. Brewster Co., 138 App. Div. 139, 140). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.